&
                        i                                        3^
                                                                 jQ oj
                                                                      u
^   aoismvsziAMi                        a     \ a,         0^
                                                4    1isis^
                                             ai a!                0       do
     Kf ITH E. HOmEiC
                                        18^
                                  UJ
                                  a "S                                i ^      '          ^3
                                                     i i lA
                                                     CL.   u^l
                                  c3 "s)
                                    M ^ n
                            ft
                             &r         j.
             5                                                                     tfC?
                                        ^ Of
             ^d
                                                     ^>A jl "s ^'^6
                                                     d ^,'y M t 3 4^
                                                     ^ Hi gu 0 dI
                                  —rs
                                                                 .3 <3, 5: J
                        nS               '      ji'—~
                                             .'^v. ^':
                        o

*           u' '
~                           I


4^if5^!r—                                ^sr




                                                                                                                   s'''?       /




                                'f                                                         .   .   '   .
                                                                                                                                                                                       J
                                                                                     t                                                                                                  f
                                                                                                                                                                                        1
                                                                                                           '   s           s             s          .   .                      '   —
                                                                                                                                                                                        I
                                                                                                                                                                                        1


                                                                                                                                             ' s , 1— ' '     '       "   '

                                                                                                                                                                                       1
                                         s s        s'    '




                                                                                                                                                                                        i
                                                                                                                                                                                        i
                                                                                                                                                                                        j
    ''../          /'       ' /.                :        *'* ' '   .js' s'' '   V.
                                                                                                                                                                  f       sV            1

                                                                                         ' !'':s>!


                                                                                                                                   . !




                                                                                                                                                                                       II

                                >;   /




                                                                                                                                                            .L^.L:i.u
                    8_N"!ll4sA^ci^

        ^         Cs^vCvrjiXa^

            S^w![stt^ Ms G                 _xm Cvo11
            . 3016^LO\S^8>4e^                 oitiCx?€> Cwci^


                                               S^4otc4£)_^



                                     SlBiEKi' _|H^C
                                      HDsSrooSaJf




s4.
'   I
                     '




             ;                                                                                                                                                            '' '          . _i.           ''           s^'
                                                                                                                                                                                                                               1

                                                                                                                                          s.   j   "
                                                                                                                                                       s' 's;        ''                                                    .! s
                                                                                                                                                                                                                               1


                                                                                                                                                                                                                               i
                                                                                                                                                                ss
                                                                                                                                                                                 f
                                                                            ' r               .       '             ^."




                                                                                                                              s.                                            j
                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                   1
                                                                                                                                                       s. s      i                                  s




                                                                                                                                                                                                                               ;


                         f                                                                                                                                                 ^ s I. f,.
                                                                                                          *'e s"*' /s

                                                                                                                              '' s.   a" ''
                             .'   s   '   *   .    ' *,   .                       ;       N       ;            '.         /
                                                                                                                                                       'A 1 ! s*: . '.               Vs's                    '




                                                                                                                                                                                                         4       ^




                                                                                                                                                                                                                                   i
     s   ;       ,                                                                                                                                                                                                                 !
                             ^^                     T         :                       ^                   ys
ss




                             s                                    ffr                                                                                                                                        ' s=s         s



                                                                        .             Ls'
                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                   I
                                                  ' T                                                                                                                                      s    s
                                                                                                                                                                                                                                   1



                                                                                                                                                                                                                                   1




                                                                                                                                                                                                                           tr
; e
' sisS